368 U.S. 345 (1961)
DUTTON ET AL.
v.
TAWES, GOVERNOR OF MARYLAND.
No. 533.
Supreme Court of United States.
Decided December 18, 1961.
APPEAL FROM THE COURT OF APPEALS OF MARYLAND.
Hyman A. Pressman for appellants.
Thomas B. Finan, Attorney General of Maryland, and Joseph S. Kaufman, Deputy Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.